Spidi & Fisch, PC ATTORNEYS AT LAW 1227 25th Street, N.W. Suite 200 West Washington, D.C.20037 (202) 434-4660 Facsimile: (202) 434-4661 S. Scott Lieberman SLieberman@SpidiandFisch.com writer's direct dial number (202) 434-8389 VIA EDGAR August 27, 2013 Mr. Paul Cline Staff Accountant Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 RE: Sun Bancorp, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed March 18, 2013 File No. 000-20957 Dear Mr. Cline: As discussed with David Irving on Friday, August 23, 2013, Sun Bancorp, Inc. (the “Company”) has reviewed the Staff’s comments and believes it has preliminarily determined the information that will be necessary in order for the Company to respond fully.This will require additional time and effort and, accordingly, on behalf of the Company, we are filing this letter at Mr. Irving’s request to acknowledge receipt of the Staff’s comment letter and to indicate that the Company will file its response no later than Friday, September 6, 2013. In the course of preparing the Company’s response, questions for the Staff may arise. The Company will contact the Staff in that event in an attempt to ensure that its communications are complete and responsive to the Staff’s concerns. The Company appreciates the Staff’s consideration of its request for an extension. SPIDI & FISCH, PC Mr. Paul Cline August 27, 2013 Page If you have any additional comments or questions, please direct such inquiries to the undersigned, John J. Spidi or Richard Fisch of this office.Thank you for your prompt attention to this matter. Sincerely, /s/ S. Scott Lieberman S. Scott Lieberman cc: David Irving David Lin, Esq. Kate McHale, Esq. Thomas X. Geisel, President and Chief Executive Officer Thomas R. Brugger, Executive Vice President and Chief Financial Officer John J. Spidi, Esq. Richard Fisch, Esq.
